DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leigh et al. (US10425160B2).
	Regarding claim 1, A method for performing data transfer between a first electrical device and a second electrical device (Fig. 5), comprising:
	electrically coupling the first electrical device to a first electrical-optical (E-O) device via a first plurality of electrical lanes (Fig. 5; the plurality of the network interface controllers (NIC-1 to NIC-4), 406, 408, 410, and 412, is electrically connected to the electrical/optical transceiver (EOX-1) 402 via the electrical lanes 414, 416, 418, and 420);
	electrically coupling the second electrical device to a second E-O device via a second plurality of electrical lanes (Fig. 5; the switch 414 is electrically connected to the electrical/optical transceiver (EOX-2) 404 via the electrical lanes 422,424,426, and 428);
	optically coupling the first E-O device and the second E-O device via a plurality of optical lanes, the plurality of optical lanes being greater in number than each of the first plurality of electrical lanes and the second plurality of electrical lanes (Fig. 5; Column 6, lines 1-9; the electrical/optical transceivers 402, 404 provide a plurality of optical sub-lanes formed from optical fibers 446, 448. The optical fiber 446 provides a subset of a plurality of optical sub-lanes 450, 452, 454, and 456 between EOXs 402 and 404. Similarly, the optical fiber 448 provides a subset of a plurality of optical sub-lanes 458, 460, 462, 464 between EOX 402 and EOX 404. The number of optical lanes is greater than the number of electrical lanes as shown), each optical lane having a transmission pathway and a reception pathway (Fig. 5; Column 5, lines 53-55; the end-to-end link system 400 includes a plurality of optical sub-lanes connecting electrical lanes to transmit and receive data between components (e.g., a switch and a plurality of NICs), and each transmission pathway and each reception pathway having an optical transmitter and an optical receiver (Fig. 5; Column 6, lines 17-19; the EOX 402 includes a plurality of optical transceiver 466, 468,470, 472, 474, 476, 478, and 480. Likewise, EOX 404 also includes the plurality of optical transceiver 482-496);
	transferring data between the first E-O device and the second E-O device via a first optical lane of the plurality of optical lanes (Fig. 5; Column 5, lines 53-55; the end-to-end link system 400 includes a plurality of optical sub-lanes connecting electrical lanes to transmit and receive data between components (e.g., a switch and a plurality of NICs));
	monitoring one or more parameters associated with an optical transmitter of the first optical lane (Fig. 5; Fig. 8; Column 11, lines 3-8; the EOX 402 and 404 automatically identifies reduced electrical lane bandwidth utilizations, failures or errors in connected hardware such as its optical transceivers and associated sub-lanes);
	comparing each parameter of the one or more parameters to a respective threshold (Fig. 5; Fig. 8; Fig. 9; Column 12, lines 50-54 and 58-64; At block 908, if bandwidth usage is less than capacity, then the bandwidth usage is further evaluated to determine whether bandwidth usage on the electrical lanes is less than a threshold of the maximum available bandwidth. If a change in configuration is ; and
	in response to the comparison of at least one parameter of the one or more parameters to the respective threshold (Fig. 5; Fig. 8; Fig. 9; Column 12, lines 50-54 and 58-64; At block 908, if bandwidth usage is less than capacity, then the bandwidth usage is further evaluated to determine whether bandwidth usage on the electrical lanes is less than a threshold of the maximum available bandwidth. If a change in configuration is determined to be warranted based on a comparison of current operating state of the bandwidth usage to the threshold, then control proceeds to block 804  to determine resources to be used to change configuration based on the identified operating state), commencing transfer of data between first E-O device and the second E-O device via a second optical lane of the plurality of optical lanes, and terminating transfer of the data between the first E-O device and the second E-O device via the first optical lane (Fig. 5; Fig. 8; Fig. 9; Column 12, lines 65-67; Column 7, lines 11-16; if less than fifty percent of available electrical lane bandwidth is being used, then a downshifting of bandwidth is warranted. If the NIC-4 has less than 25 Gbps of data to be communicated to the switch 414, the LS 504 selects the L3b optical sub-lane 464 to transmit data between the NIC-4 412 and the switch 414 at 25 Gbps. The L3a optical sub-lane 462 is deactivated by the LS 504 since the added bandwidth is not to be used).
	Regarding claim 3, Leigh et al. discloses The method of claim 1, as described and applied above, wherein the comparison shows the at least one parameter to exceed the respective threshold (Fig. 5; Fig. 8; Fig. 9; Column 12, lines 50-58; At block 908, if bandwidth usage is less than capacity (e.g., a certain percentage, such as 50%, less than full capacity), then the bandwidth usage is further evaluated to determine whether bandwidth usage on the electrical lanes is less than a threshold of the maximum available bandwidth. If no change is determined to be warranted based on a comparison of measured .
	Regarding claim 4, Leigh et al. discloses The method of claim 1, as described and applied above, wherein the comparison shows the at least one parameter to fall below the respective threshold (Fig. 5; Fig. 8; Fig. 9; Column 12, lines 50-54 and lines 58-64; At block 908, if bandwidth usage is less than capacity (e.g., a certain percentage, such as 50%, less than full capacity), then the bandwidth usage is further evaluated to determine whether bandwidth usage on the electrical lanes is less than a threshold of the maximum available bandwidth. If a change in configuration is determined to be warranted based on a comparison of current operating state of the bandwidth usage to the threshold, then control proceeds to block 804 in the example flow of FIG. 8 to determine resources to be used to change configuration based on the identified operating state).
	Regarding claim 5, Leigh et al. discloses The method of claim 1, as described and applied above, wherein terminating transfer of the data between the first E-O device and the second E-O device via the first optical lane includes deactivating the optical transmitter of the first optical lane (Fig. 5; Fig. 3; Column 7, lines 11-16; when the NIC-4 412 has less than 25 Gbps of data to be communicated to the switch 414, the LS 504 selects the L3b optical sub-lane 464 to transmit data between the NIC-4 412 and the switch 414 at 25 Gbps. The L3a optical sub-lane 462 is deactivated by the LS 504 since the added bandwidth is not to be used).
	Regarding claim 6, Leigh et al. discloses The method of claim 1, as described and applied above, wherein commencing transfer of data between first E-O device and the second E-O device via a second optical lane of the plurality of optical lanes includes activating the second optical transmitter of the second optical lane (Fig. 5; Fig. 3; Column 5, lines 14-18; the LS 302-308 can determine and/or be instructed regarding incoming data flow on the electrical lanes via electrical transceiver lanes 310-316. The corresponding LS 302-308 can activate one or more optical transceiver sub-lanes 318-332 to .
	Regarding claim 7, Leigh et al. discloses The method of claim 1, as described and applied above, wherein a ratio of the optical lanes to the electrical lanes of the first plurality of electrical lanes is 3:2 (Fig. 5; Column 6, lines 62-Column 7, lines 9; in the example of Fig. 5, optical transceiver L0a 482 of EOX 404 has failed, which renders unusable the optical sub-lane 450. Similarly, the optical sub-lane 458 is rendered unusable. That is, there are six optical sub-lanes available to four electrical lanes. The ratio is 3:2. (This is one example of the system configuration. The system of Leigh et al. can be configured to have one of the ratios, 1:1, 2:1, 7:4, 3:2, and 5:4)).
	Regarding claim 10, Leigh et al. discloses The method of claim 1, as described and applied above, wherein the optical transmitter of at least one reception pathway is a vertical cavity surface emitting laser (Fig. 5; Fig. 3; Column 4, lines 36-39; Optical transmit sub-channels 318-332 can be implemented using vertical-cavity surface-emitting lasers (VCSELs). Optical receive sub-channels 318-332 can be implemented using a photodiode array, etc.).
	Regarding claim 11, Leigh et al. discloses The method of claim 1, as described and applied above, wherein the optical transmitter of at least one transmission pathway is a vertical cavity surface emitting laser (Fig. 5; Fig. 3; Column 4, lines 36-39; Optical transmit sub-channels 318-332 can be implemented using vertical-cavity surface-emitting lasers (VCSELs). Optical receive sub-channels 318-332 can be implemented using a photodiode array, etc.).
		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leigh et al. (US10425160B2) in view of Frigo et al. (US20030072057A1).
	Regarding claim 2, Leigh et al. discloses The method of claim 1, as described and applied above.
	However, Leigh et al. does not expressly disclose the one or more parameters include at least one of a run time, a temperature of the optical transmitter, a transmitter output power, a receiver input power, and a link margin measured at the receiver.
	Frigo et al. discloses the one or more parameters include at least one of a run time, a temperature of the optical transmitter, a transmitter output power, a receiver input power, and a link margin measured at the receiver (Fig. 3; Para. 7; Para. 26; the terminals 302 and 304 sense when the optical power to a receiver drops below a trigger level (e.g., lower than the other receiver’s power, or lower than a pre-determined threshold) and then throw a protection switch, going to the other receiver for its data. That is, if the fibers connecting transmitter/receiver pair 306a, 312a and 310a, 308a, respectively, suffer from failure, signals are rerouted through the fibers connecting transmitter/receiver pairs 306b, 312b and 310b, 308b, respectively).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reroute the signal through a protection path when the received optical signal .

Claims 12-14, 16, 18-20, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leigh et al. (US10425160B2) in view of Bevilacqua et al. (US20150215032A1).
	Regarding claim 12, Leigh et al. discloses The method of claim 1, as described and applied above, further comprising: monitoring one or more parameters associated with the optical transmitter of the second optical lane (Fig. 5; Fig. 8; Column 11, lines 3-8; the EOX 402 and 404 automatically identifies reduced electrical lane bandwidth utilizations, failures or errors in connected hardware such as its optical transceivers and associated sub-lanes); 
	comparing each parameter of the one or more parameters to a respective threshold (Fig. 5; Fig. 8; Fig. 9; Column 12, lines 50-54 and 58-64; At block 908, if bandwidth usage is less than capacity, then the bandwidth usage is further evaluated to determine whether bandwidth usage on the electrical lanes is less than a threshold of the maximum available bandwidth. If a change in configuration is determined to be warranted based on a comparison of current operating state of the bandwidth usage to the threshold, then control proceeds to block 804  to determine resources to be used to change configuration based on the identified operating state); and 
	in response to the comparison of the one parameter of the one or more parameters to the respective threshold (Fig. 5; Fig. 8; Fig. 9; Column 12, lines 50-54 and 58-64; At block 908, if bandwidth usage is less than capacity, then the bandwidth usage is further evaluated to determine whether bandwidth usage on the electrical lanes is less than a threshold of the maximum available bandwidth. If a change in configuration is determined to be warranted based on a comparison of current operating state of the bandwidth usage to the threshold, then control proceeds to block 804  to determine resources to be used to change configuration based on the identified operating state), commencing transfer of data between first E-O device and the second E-O device via the first optical lane or a third optical lane of the plurality of optical lanes (Fig. 5; Fig. 8; Fig. 9; Column 12, lines 65-67; Column 7, lines 11-16; if less than fifty percent of available electrical lane bandwidth is being used, then a downshifting of bandwidth is warranted. If the NIC-4 has less than 25 Gbps of data to be communicated to the switch 414, the LS 504 selects the L3b optical sub-lane 464 to transmit data between the NIC-4 412 and the switch 414 at 25 Gbps. The L3a optical sub-lane 462 is deactivated by the LS 504 since the added bandwidth is not to be used), and terminating transfer of the data between the first E-O device and the second E-O device via the second optical lane (Fig. 5; Fig. 3; Column 7, lines 11-16; when the NIC-4 412 has less than 25 Gbps of data to be communicated to the switch 414, the LS 504 selects the L3b optical sub-lane 464 to transmit data between the NIC-4 412 and the switch 414 at 25 Gbps. The L3a optical sub-lane 462 is deactivated by the LS 504 since the added bandwidth is not to be used).
	However, Leigh et al. does not expressly disclose the one or more parameters including at least one of run time and temperature of the optical transmitter.
	Bevilacqua et al. discloses the one or more parameters including at least one of run time and temperature of the optical transmitter (Fig. 1; Fig. 2; Para. 30; Para. 31; the received operating parameter is compared with a threshold value, step 203. In step 205 an operating status of a node is determined based on the comparison of the received operating parameter with the threshold value. The determined operating status of a node is then used as a routing criteria for computing a path for routing traffic through the optical network step 207. For a laser device, the operating parameter includes a temperature of the laser device).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the modification to monitor the temperature of a transmitter and control the transmitter based on the temperature threshold, as taught by Bevilacqua et al., in the present system in order to efficiently operate the communication system by routing the optical signal based on 
	Regarding claim 13, Leigh discloses A data communication system (Fig. 5): 
	a first electrical device (Fig. 5; the plurality of the network interface controllers (NIC-1 to NIC-4), 406, 408, 410, and 412); 
	a second electrical device (Fig. 5; the switch 414); 
	a first electrical-optical (E-O) device (Fig. 5; the electrical/optical transceiver (EOX-1) 402) coupled to the first electrical device via a first plurality of electrical lanes (Fig. 5; the plurality of the network interface controllers (NIC-1 to NIC-4), 406, 408, 410, and 412, is electrically connected to the electrical/optical transceiver (EOX-1) 402 via the electrical lanes 414, 416, 418, and 420); 
	a second E-O device (Fig. 5; the electrical/optical transceiver (EOX-2) 404) coupled to the second electrical device via a second plurality of electrical lanes (Fig. 5; the switch 414 is electrically connected to the electrical/optical transceiver (EOX-2) 404 via the electrical lanes 422,424,426, and 428), the second E-O device further coupled to the first E-O device via a plurality of optical lanes, the plurality of optical lanes being greater in number than each of the first plurality of electrical lanes and the second plurality of electrical lanes (Fig. 5; Column 6, lines 1-9; the electrical/optical transceivers 402, 404 provide a plurality of optical sub-lanes formed from optical fibers 446, 448. The optical fiber 446 provides a subset of a plurality of optical sub-lanes 450, 452, 454, and 456 between EOXs 402 and 404. Similarly, the optical fiber 448 provides a subset of a plurality of optical sub-lanes 458, 460, 462, 464 between EOX 402 and EOX 404. The number of optical lanes is greater than the number of electrical lanes as shown), each optical lane having a transmission pathway and a reception pathway (Fig. 5; Column 5, lines 53-55; the end-to-end link system 400 includes a plurality of optical sub-lanes connecting electrical lanes to transmit and receive data between components (e.g., a switch and a plurality of NICs), and each transmission pathway and each reception pathway having an optical transmitter and an optical receiver (Fig. 5; Column 6, lines 17-19; the EOX 402 includes a plurality of optical transceiver 466, 468,470, 472, 474, 476, 478, and 480. Likewise, EOX 404 also includes the plurality of optical transceiver 482-496); 
	a processing resource (Fig. 16; the processor platform 1600) to: transfer data between the first E-O device and the second E-O device via a first optical lane of the plurality of optical lanes (Fig. 5; Column 5, lines 53-55; the end-to-end link system 400 includes a plurality of optical sub-lanes connecting electrical lanes to transmit and receive data between components (e.g., a switch and a plurality of NICs)); 
	monitor one or more parameters associated with an optical transmitter of the first optical lane (Fig. 5; Fig. 8; Column 11, lines 3-8; the EOX 402 and 404 automatically identifies reduced electrical lane bandwidth utilizations, failures or errors in connected hardware such as its optical transceivers and associated sub-lanes); 
	compare each parameter of the one or more parameters to a respective threshold (Fig. 5; Fig. 8; Fig. 9; Column 12, lines 50-54 and 58-64; At block 908, if bandwidth usage is less than capacity, then the bandwidth usage is further evaluated to determine whether bandwidth usage on the electrical lanes is less than a threshold of the maximum available bandwidth. If a change in configuration is determined to be warranted based on a comparison of current operating state of the bandwidth usage to the threshold, then control proceeds to block 804  to determine resources to be used to change configuration based on the identified operating state); and 
	in response to the comparison of at least one parameter of the one or more parameters to the respective threshold (Fig. 5; Fig. 8; Fig. 9; Column 12, lines 50-54 and 58-64; At block 908, if bandwidth usage is less than capacity, then the bandwidth usage is further evaluated to determine whether bandwidth usage on the electrical lanes is less than a threshold of the maximum available bandwidth. If a change in configuration is determined to be warranted based on a comparison of current operating , commence transfer of data between first E-O device and the second E-O device via a second optical lane of the plurality of optical lanes (Fig. 5; Fig. 8; Fig. 9; Column 12, lines 65-67; Column 7, lines 11-16; if less than fifty percent of available electrical lane bandwidth is being used, then a downshifting of bandwidth is warranted. If the NIC-4 has less than 25 Gbps of data to be communicated to the switch 414, the LS 504 selects the L3b optical sub-lane 464 to transmit data between the NIC-4 412 and the switch 414 at 25 Gbps. The L3a optical sub-lane 462 is deactivated by the LS 504 since the added bandwidth is not to be used), and terminate transfer of the data between the first E-O device and the second E-O device via the first optical lane (Fig. 5; Fig. 3; Column 7, lines 11-16; when the NIC-4 412 has less than 25 Gbps of data to be communicated to the switch 414, the LS 504 selects the L3b optical sub-lane 464 to transmit data between the NIC-4 412 and the switch 414 at 25 Gbps. The L3a optical sub-lane 462 is deactivated by the LS 504 since the added bandwidth is not to be used).
	However, Leigh et al. does not expressly disclose the one or more parameters including at least one of run time and temperature of the optical transmitter.
	Bevilacqua et al. discloses the one or more parameters including at least one of run time and temperature of the optical transmitter (Fig. 1; Fig. 2; Para. 30; Para. 31; the received operating parameter is compared with a threshold value, step 203. In step 205 an operating status of a node is determined based on the comparison of the received operating parameter with the threshold value. The determined operating status of a node is then used as a routing criteria for computing a path for routing traffic through the optical network step 207. For a laser device, the operating parameter includes a temperature of the laser device).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the modification to monitor the temperature of a transmitter and control 
	Regarding claim 14, the present combination discloses The data transfer system of claim 13, as described and applied above, wherein the instructions that, when executed by the processing resource over the bus system, further cause the processing resource to (Leigh et al., Fig. 5; Fig. 16; Column 18, lines 4-13; The processor 1612 executes the instructions of Figs. 8-10 to implement the example controller 1500. The processor 1612 is in communication with the main memory via a bus 1618): monitor one or more parameters associated with the optical transmitter of the second optical lane (Leigh et al., Fig. 5; Fig. 8; Column 11, lines 3-8; the EOX 402 and 404 automatically identifies reduced electrical lane bandwidth utilizations, failures or errors in connected hardware such as its optical transceivers and associated sub-lanes), the one or more parameters including at least one of run time and temperature of the optical transmitter (Bevilacqua et al., Fig. 1; Fig. 2; Para. 30; Para. 31; the received operating parameter is compared with a threshold value, step 203. In step 205 an operating status of a node is determined based on the comparison of the received operating parameter with the threshold value. The determined operating status of a node is then used as a routing criteria for computing a path for routing traffic through the optical network step 207. For a laser device, the operating parameter includes a temperature of the laser device); compare each parameter of the one or more parameters to a respective threshold (Leigh et al., Fig. 5; Fig. 8; Fig. 9; Column 12, lines 50-54 and 58-64; At block 908, if bandwidth usage is less than capacity, then the bandwidth usage is further evaluated to determine whether bandwidth usage on the electrical lanes is less than a threshold of the maximum available bandwidth. If a change in configuration is determined to be warranted based on a comparison of current operating state of the bandwidth usage to the threshold, then control proceeds ; and in response to the comparison of at least one parameter of the one or more parameters to the respective threshold (Leigh et al., Fig. 5; Fig. 8; Fig. 9; Column 12, lines 50-54 and 58-64; At block 908, if bandwidth usage is less than capacity, then the bandwidth usage is further evaluated to determine whether bandwidth usage on the electrical lanes is less than a threshold of the maximum available bandwidth. If a change in configuration is determined to be warranted based on a comparison of current operating state of the bandwidth usage to the threshold, then control proceeds to block 804  to determine resources to be used to change configuration based on the identified operating state), commence transfer of data between first E-O device and the second E-O device via the first optical lane or a third optical lane of the plurality of optical lanes (Leigh et al., Fig. 5; Fig. 8; Fig. 9; Column 12, lines 65-67; Column 7, lines 11-16; if less than fifty percent of available electrical lane bandwidth is being used, then a downshifting of bandwidth is warranted. If the NIC-4 has less than 25 Gbps of data to be communicated to the switch 414, the LS 504 selects the L3b optical sub-lane 464 to transmit data between the NIC-4 412 and the switch 414 at 25 Gbps. The L3a optical sub-lane 462 is deactivated by the LS 504 since the added bandwidth is not to be used), and terminate transfer of the data between the first E-O device and the second E-O device via the second optical lane (Leigh et al., Fig. 5; Fig. 3; Column 7, lines 11-16; when the NIC-4 412 has less than 25 Gbps of data to be communicated to the switch 414, the LS 504 selects the L3b optical sub-lane 464 to transmit data between the NIC-4 412 and the switch 414 at 25 Gbps. The L3a optical sub-lane 462 is deactivated by the LS 504 since the added bandwidth is not to be used).
	Regarding claim 16, the present combination discloses The data transfer system of claim 13, as described and applied above, further comprising a plurality of sensors (Bevilacqua et al., Fig. 2; Fig. 4; the monitoring module 403. (Because Leigh et al. teaches a plurality of transceiver, there should be provided a plurality of monitoring module 403 for each transceiver)), each sensor thermally coupled to a respective optical transmitter to detect a temperature of the respective optical transmitter (Bevilacqua et al., Fig. 2; Fig. 4; Para. 50; Para. 31; a monitoring module 403 connected to the optical device 401 monitors an operating parameter of the optical device 401, wherein for a laser device, the operating parameter includes a temperature of the laser device), and each sensor further being communicatively coupled to the processing resource to provide the processing resource with the temperature of the respective optical transmitter (Bevilacqua et al., Fig. 2; Fig. 4; Para. 50; the monitoring module 403 is adapted to monitor one or more operating parameters, wherein a transmitting module 405 transmits the monitored operating parameters to a remote node, for use in optimizing the configuration of the optical network).
	Regarding claim 18, the present combination discloses The data transfer system of claim 13, as described and applied above, wherein a ratio of the optical lanes to the electrical lanes of the first plurality of electrical lanes is 3:2 (Leigh et al., Fig. 5; Column 6, lines 62-Column 7, lines 9; in the example of Fig. 5, optical transceiver L0a 482 of EOX 404 has failed, which renders unusable the optical sub-lane 450. Similarly, the optical sub-lane 458 is rendered unusable. That is, there are six optical sub-lanes available to four electrical lanes. The ratio is 3:2. (This is one example of the system configuration. The system of Leigh et al. can be configured to have one of the ratios, 1:1, 2:1, 7:4, 3:2, and 5:4)).
	Regarding claim 19, the present combination discloses The data transfer system of claim 13, as described and applied above, wherein each optical transmitter is a vertical cavity surface emitting laser (Leigh et al., Fig. 5; Fig. 3; Column 4, lines 36-39; Optical transmit sub-channels 318-332 can be implemented using vertical-cavity surface-emitting lasers (VCSELs). Optical receive sub-channels 318-332 can be implemented using a photodiode array, etc.).
	Regarding claim 20, Leigh et al. discloses A processing resource (Fig. 16; the processor 1612), the processing resource programmed to perform the logic (Fig. 5; Fig. 16; Column 18, lines 4-13; The processor 1612 executes the instructions of Figs. 8-10 to implement the example controller 1500. The of: 
	transferring data between a first E-O device and a second E-O device via a first optical lane of a plurality of optical lanes coupling the first E-O device and the second E- O device (Fig. 5; Column 5, lines 53-55; the end-to-end link system 400 includes a plurality of optical sub-lanes connecting electrical lanes to transmit and receive data between components (e.g., a switch and a plurality of NICs)), wherein the first electrical-optical (E-O) interface device is coupled to a first electrical device via a first plurality of electrical lanes (Fig. 5; the plurality of the network interface controllers (NIC-1 to NIC-4), 406, 408, 410, and 412, is electrically connected to the electrical/optical transceiver (EOX-1) 402 via the electrical lanes 414, 416, 418, and 420), the second E-O device is coupled to a second electrical device via a second plurality of electrical lanes (Fig. 5; the switch 414 is electrically connected to the electrical/optical transceiver (EOX-2) 404 via the electrical lanes 422,424,426, and 428), the plurality of optical lanes is greater in number than each of the first plurality of electrical lanes and the second plurality of electrical lanes (Fig. 5; Column 6, lines 1-9; the electrical/optical transceivers 402, 404 provide a plurality of optical sub-lanes formed from optical fibers 446, 448. The optical fiber 446 provides a subset of a plurality of optical sub-lanes 450, 452, 454, and 456 between EOXs 402 and 404. Similarly, the optical fiber 448 provides a subset of a plurality of optical sub-lanes 458, 460, 462, 464 between EOX 402 and EOX 404. The number of optical lanes is greater than the number of electrical lanes as shown), each optical lane has a transmission pathway and a reception pathway (Fig. 5; Column 5, lines 53-55; the end-to-end link system 400 includes a plurality of optical sub-lanes connecting electrical lanes to transmit and receive data between components (e.g., a switch and a plurality of NICs), and each transmission pathway and each reception pathway has an optical transmitter and an optical receiver (Fig. 5; Column 6, lines 17-19; the EOX 402 includes a plurality of optical transceiver 466, 468,470, 472, 474, 476, 478, and 480. Likewise, EOX 404 also includes the plurality of optical transceiver 482-496); 
	monitoring one or more parameters associated with an optical transmitter of the first optical lane (Fig. 5; Fig. 8; Column 11, lines 3-8; the EOX 402 and 404 automatically identifies reduced electrical lane bandwidth utilizations, failures or errors in connected hardware such as its optical transceivers and associated sub-lanes); 
	comparing each parameter of the one or more parameters to a respective threshold (Fig. 5; Fig. 8; Fig. 9; Column 12, lines 50-54 and 58-64; At block 908, if bandwidth usage is less than capacity, then the bandwidth usage is further evaluated to determine whether bandwidth usage on the electrical lanes is less than a threshold of the maximum available bandwidth. If a change in configuration is determined to be warranted based on a comparison of current operating state of the bandwidth usage to the threshold, then control proceeds to block 804  to determine resources to be used to change configuration based on the identified operating state); and 
	in response to the comparison of at least one parameter of the one or more parameters to the respective threshold (Fig. 5; Fig. 8; Fig. 9; Column 12, lines 50-54 and 58-64; At block 908, if bandwidth usage is less than capacity, then the bandwidth usage is further evaluated to determine whether bandwidth usage on the electrical lanes is less than a threshold of the maximum available bandwidth. If a change in configuration is determined to be warranted based on a comparison of current operating state of the bandwidth usage to the threshold, then control proceeds to block 804  to determine resources to be used to change configuration based on the identified operating state), commencing transfer of data between first E-O device and the second E-O device via a second optical lane of the plurality of optical lanes (Fig. 5; Fig. 8; Fig. 9; Column 12, lines 65-67; Column 7, lines 11-16; if less than fifty percent of available electrical lane bandwidth is being used, then a downshifting of bandwidth is warranted. If the NIC-4 has less than 25 Gbps of data to be communicated to the switch 414, the LS 504 selects the L3b optical sub-lane 464 to transmit data between the NIC-4 412 and the switch 414 at 25 Gbps. The L3a optical sub-lane 462 is deactivated by the LS 504 since the added bandwidth is not to be , and terminating transfer of the data between the first E-O device and the second E-O device via the first optical lane (Fig. 5; Fig. 3; Column 7, lines 11-16; when the NIC-4 412 has less than 25 Gbps of data to be communicated to the switch 414, the LS 504 selects the L3b optical sub-lane 464 to transmit data between the NIC-4 412 and the switch 414 at 25 Gbps. The L3a optical sub-lane 462 is deactivated by the LS 504 since the added bandwidth is not to be used).
	However, Leigh et al. does not expressly disclose the one or more parameters including at least one of run time and temperature of the optical transmitter.
	Bevilacqua et al. discloses the one or more parameters including at least one of run time and temperature of the optical transmitter (Fig. 1; Fig. 2; Para. 30; Para. 31; the received operating parameter is compared with a threshold value, step 203. In step 205 an operating status of a node is determined based on the comparison of the received operating parameter with the threshold value. The determined operating status of a node is then used as a routing criteria for computing a path for routing traffic through the optical network step 207. For a laser device, the operating parameter includes a temperature of the laser device).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the modification to monitor the temperature of a transmitter and control the transmitter based on the temperature threshold, as taught by Bevilacqua et al., in the present system in order to efficiently operate the communication system by routing the optical signal based on the monitored transmitter temperature. This would provide added protection while preventing increase in the power consumption due to the rise of temperature in the transmitter.
	Regarding claim 23, the present combination discloses The processing resource of claim 20, as described and applied above, wherein the processing resource is further programmed to perform the logic (Leigh et al., Fig. 5; Fig. 16; Column 18, lines 4-13; The processor 1612 executes the instructions of Figs. 8-10 to implement the example controller 1500. The processor 1612 is in communication with the of: monitoring one or more parameters associated with the optical transmitter of the second optical lane (Leigh et al., Fig. 5; Fig. 8; Column 11, lines 3-8; the EOX 402 and 404 automatically identifies reduced electrical lane bandwidth utilizations, failures or errors in connected hardware such as its optical transceivers and associated sub-lanes), the one or more parameters including at least one of run time and temperature of the optical transmitter (Bevilacqua et al., Fig. 1; Fig. 2; Para. 30; Para. 31; the received operating parameter is compared with a threshold value, step 203. In step 205 an operating status of a node is determined based on the comparison of the received operating parameter with the threshold value. The determined operating status of a node is then used as a routing criteria for computing a path for routing traffic through the optical network step 207. For a laser device, the operating parameter includes a temperature of the laser device); 
	comparing each parameter of the one or more parameters to a respective threshold (Leigh et al., Fig. 5; Fig. 8; Fig. 9; Column 12, lines 50-54 and 58-64; At block 908, if bandwidth usage is less than capacity, then the bandwidth usage is further evaluated to determine whether bandwidth usage on the electrical lanes is less than a threshold of the maximum available bandwidth. If a change in configuration is determined to be warranted based on a comparison of current operating state of the bandwidth usage to the threshold, then control proceeds to block 804  to determine resources to be used to change configuration based on the identified operating state); and 
	in response to the comparison of at least one parameter of the one or more parameters to the respective threshold (Leigh et al., Fig. 5; Fig. 8; Fig. 9; Column 12, lines 50-54 and 58-64; At block 908, if bandwidth usage is less than capacity, then the bandwidth usage is further evaluated to determine whether bandwidth usage on the electrical lanes is less than a threshold of the maximum available bandwidth. If a change in configuration is determined to be warranted based on a comparison of current operating state of the bandwidth usage to the threshold, then control proceeds to block 804  to determine resources to be used to change configuration based on the identified operating state), commence transfer of data between first E-O device and the second E-O device via the first optical lane or a third optical lane of the plurality of optical lanes (Leigh et al., Fig. 5; Fig. 8; Fig. 9; Column 12, lines 65-67; Column 7, lines 11-16; if less than fifty percent of available electrical lane bandwidth is being used, then a downshifting of bandwidth is warranted. If the NIC-4 has less than 25 Gbps of data to be communicated to the switch 414, the LS 504 selects the L3b optical sub-lane 464 to transmit data between the NIC-4 412 and the switch 414 at 25 Gbps. The L3a optical sub-lane 462 is deactivated by the LS 504 since the added bandwidth is not to be used), and 
	terminate transfer of the data between the first E-O device and the second E-O device via the second optical lane (Leigh et al., Fig. 5; Fig. 3; Column 7, lines 11-16; when the NIC-4 412 has less than 25 Gbps of data to be communicated to the switch 414, the LS 504 selects the L3b optical sub-lane 464 to transmit data between the NIC-4 412 and the switch 414 at 25 Gbps. The L3a optical sub-lane 462 is deactivated by the LS 504 since the added bandwidth is not to be used).
Claims 8, 15, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leigh et al. (US10425160B2) in view of Bevilacqua et al. (US20150215032A1) and Hertsens (An Overview of Laser Diode Characteristics, 2005)
	Regarding claim 8, Leigh et al. discloses The method of claim 1, as described and applied above.
	However, Leigh et al. does not expressly disclose the one or more parameters includes the temperature of the optical transmitter; and the respective threshold is a threshold temperature.
	Bevilacqua et al. discloses the one or more parameters includes the temperature of the optical transmitter; and the respective threshold is a threshold temperature (Fig. 1; Fig. 2; Para. 30; Para. 31; the received operating parameter is compared with a threshold value, step 203. In step 205 an operating status of a node is determined based on the comparison of the received operating parameter with the threshold value. The determined operating status of a node is then used as a routing criteria for .
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the modification to monitor the temperature of a transmitter and control the transmitter based on the temperature threshold, as taught by Bevilacqua et al., in the present system in order to efficiently operate the communication system by routing the optical signal based on the monitored transmitter temperature. This would provide added protection while preventing increase in the power consumption due to the rise of temperature in the transmitter.
	However, the present combination does not expressly disclose temperature indicative of a temperature at which a power output of the optical transmitter is reduced.
	Hertsens discloses temperature indicative of a temperature at which a power output of the optical transmitter is reduced (Fig. 2; Page 2, left column, first paragraph; laser efficiency falls off with increasing temperature. Laser efficiencies are typically about 0.3 mW/mA at 25oC, and drop about 0.01mW/mA for every 10oC increase in temperature).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the teaching of Hertsens to the present combination. One of ordinary skill in the art would have been motivated to do so because although Bevilacqua et al. describes comparing temperature of the transmitter to the threshold temperature value, Bevilacqua et al. does not provide the detail of what effect the temperature has on the optical output power. Hertsens provides the missing detail.
	Regarding claim 15, the present combination discloses The data transfer system of claim 14, as described and applied above, wherein: the one or more parameters of the optical transmitter includes the temperature of the optical transmitter (Bevilacqua et al., Fig. 1; Fig. 2; Para. 30; Para. 31; the received operating parameter is compared with a threshold value, step 203. In step 205 an operating ; and the instructions that, when executed by the processing resource over the bus system, further cause the processing resource to: 
	in response to the comparison of the at least one parameter of the one or more parameters associated with the optical transmitter of the second optical lane to the respective threshold (Bevilacqua et al., Fig. 2; Step 203, compare the received operating parameter with a threshold value), determine whether the temperature of the optical transmitter is below the threshold temperature thereof (Bevilacqua et al., Fig. 2; Para. 30; Para. 31; In step 205 an operating status of a node is determined based on the comparison of the received operating parameter with the threshold value. The determined operating status of a node is then used as a routing criteria for computing a path for routing traffic through the optical network step 207. For a laser device, the operating parameter includes a temperature of the laser device. (Comparing to the threshold value necessarily involve determining whether the value is below or greater than the threshold value)), commence transfer of data between first E-O device and the second E-O device via the first optical lane when the temperature of the optical transmitter is below the threshold temperature thereof, and commence transfer of data between first E-O device and the second E-O device via the third optical lane when the temperature of the optical transmitter is above the threshold temperature thereof (Bevilacqua et al., Fig. 2; Para. 30; In step 205 an operating status of a node is determined based on the comparison of the received operating parameter with the threshold value. The determined operating status of a node is then used as a routing criteria for computing a path for routing traffic through the optical network step 207. If a laser device becomes less efficient, this can be detected as a change in the operating status of the laser (The laser becomes less efficient as the temperature increases)).
	However, the present combination does not expressly disclose a threshold temperature indicative of a temperature at which a power output of the optical transmitter is reduced.
	Hertsens discloses a threshold temperature indicative of a temperature at which a power output of the optical transmitter is reduced (Fig. 2; Page 2, left column, first paragraph; laser efficiency falls off with increasing temperature. Laser efficiencies are typically about 0.3 mW/mA at 25oC, and drop about 0.01mW/mA for every 10oC increase in temperature).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the teaching of Hertsens to the present combination. One of ordinary skill in the art would have been motivated to do so because although Bevilacqua et al. describes comparing temperature of the transmitter to the threshold temperature value, Bevilacqua et al. does not provide the detail of what effect the temperature has on the optical output power. Hertsens provides the missing detail.
	Regarding claim 21, the present combination discloses The processing resource of claim 20, as described and applied above, wherein: the one or more parameters of the optical transmitter includes the temperature of the optical transmitter (Bevilacqua et al., Fig. 1; Fig. 2; Para. 30; Para. 31; the received operating parameter is compared with a threshold value, step 203. In step 205 an operating status of a node is determined based on the comparison of the received operating parameter with the threshold value. The determined operating status of a node is then used as a routing criteria for computing a path for routing traffic through the optical network step 207. For a laser device, the operating parameter includes a temperature of the laser device).
	However, the present combination does not expressly disclose a threshold temperature indicative of a temperature at which a power output of the optical transmitter is reduced.
	Hertsens discloses a threshold temperature indicative of a temperature at which a power output of the optical transmitter is reduced (Fig. 2; Page 2, left column, first paragraph; laser efficiency falls off with increasing temperature. Laser efficiencies are typically about 0.3 mW/mA at 25oC, and drop about 0.01mW/mA for every 10oC increase in temperature).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the teaching of Hertsens to the present combination. One of ordinary skill in the art would have been motivated to do so because although Bevilacqua et al. describes comparing temperature of the transmitter to the threshold temperature value, Bevilacqua et al. does not provide the detail of what effect the temperature has on the optical output power. Hertsens provides the missing detail.
Allowable Subject Matter
Claims 9, 17, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAI M LEE whose telephone number is (571)272-5870.  The examiner can normally be reached on M-F 9:5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAI M LEE/Examiner, Art Unit 2636